
	

114 HRES 107 IH: Expressing support for the designation of the third week in October as National School Bus Safety Week and for the designation of Wednesday of that week as National School Bus Drivers Appreciation Day.
U.S. House of Representatives
2015-02-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 107
		IN THE HOUSE OF REPRESENTATIVES
		
			February 11, 2015
			Mr. Peterson submitted the following resolution; which was referred to the Committee on Education and the Workforce
		
		RESOLUTION
		Expressing support for the designation of the third week in October as National School Bus Safety
			 Week and for the designation of Wednesday of that week as National School
			 Bus Drivers Appreciation Day.
	
	
 Whereas school bus drivers and all school transportation staff, including managers, monitors, trainers, mechanics, and dispatchers, make substantial contributions to the future of America and to the development of our Nation's young people as knowledgeable, responsible and productive citizens;
 Whereas excellence in education is dependent on safe, secure, and peaceful routes to school and school settings;
 Whereas the safety and well-being of many students rely on school bus drivers and the school transportation team to get them to and from school and other events in a safe, professional manner;
 Whereas school bus drivers and all school transportation staff, including managers, monitors, trainers, mechanics and dispatchers, are an invaluable component of our educational system and have preformed an outstanding job transporting our most precious resource, young students; and
 Whereas the third week in October will be designated as National School Bus Safety Week and the Wednesday of that week will be designated as National School Bus Drivers Appreciation Day to promote efforts to provide all our Nation's schools with positive and safe learning climates: Now, therefore, be it
	
 That the House of Representatives— (1)celebrates the dedication and contributions that school bus drivers, managers, trainers, monitors, mechanics and dispatchers make for our children every day across the country;
 (2)supports the goals and ideals of National School Bus Safety Week and National School Bus Drivers Appreciation Day; and
 (3)calls upon the people of the United States to observe such a week and such a day with appropriate ceremonies, programs, and activities.
			
